SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

105
KA 11-01293
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DANIEL J. MONTULLI, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (STEVEN D. SESSLER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES B. RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered May 19, 2011. The judgment convicted defendant,
upon his plea of guilty, of kidnapping in the second degree, criminal
contempt in the first degree, criminal mischief in the third degree
and criminal contempt in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    February 1, 2013                       Frances E. Cafarell
                                                   Clerk of the Court